To compel respondents to restore relator to his position as a member of the Fire Department, which respondents claim was forfeited during the absence of relator on military duty during the war, for non-payment of yearly dues.
Granted, with costs, April 20, 1875.
Eelator is not shown or alleged to have received any personal notice of the default of his dues, or of the proceedings to forfeit his membership. On his return after the war he applied for restoration and offered to pay his dues, as he did also before commencing this proceeding, but was refused.